Sargent, J.
Section 1, chapter 191, Revised Statutes, provides a general rule for the allowance of costs in civil causes, by which costs are to follow the event of the suit, unless otherwise directed by law or by the court. To this general rule there are many exceptions. The statute has undertaken to classify these exceptional cases, as far as may be, and to make special provision for them. Section 2 makes provision that in one of these classes of exceptional cases no costs shall be allowed. Sections 8, 4, 5 and 6 provide for limiting the costs in as many distinct classes of these cases, each section furnishing the rule to be applied in the class of eases which it describes.
These were all'the provisions that existed prior to the Revised Statutes of 1843. No provision similar to the 7th section of chapter 191, Revised Statutes, is found in the laws of 1791. N. H. Laws (18151 106, 166. Nor is there in the revision of 1829. N. H. Laws (1830) 97, 98 and 509. Nor in the Laws of 1832, remodeling the Judiciary. Laws of 1832, p. 78.
Section 7 of our present law was added in the revision of 1843, and provides that in all actions and petitions pending in court in the county where the judgment was rendered, the court may, on motion and on good cause shown, limit and allow such costs as they may deem just and reasonable. By this section provision is made for extraordinary cases, not supposed to fall-within any of the classes of cases before enumerated as exceptions to the general rule.
It is evident that the court at the trial of this cause considered it as one of those extraordinary eases which did not fall within the provisions of either of the other sections of this chapter, but as one falling properly under section 7, and have exercised the discretion there conferred, by disallowing any costs; and the question whether that discretion was judiciously exercised or not, is not brought before us.

Fxceplions overruled.